' Case 8:20-cr-00018-MSS-CPT Document1 Filed 01/15/20 Page 1 of 10 PagelID 1

UNITED STATES DISTRICT COURT ann tay f= put,
MIDDLE DISTRICT OF FLORIDA gu2) JAS LO PA ae bk
TAMPA DIVISION CLERK US DISTRICT:

HAM o MPe Tie
MIGOLE O'S7

Tees me
PAPA FL tea

 
  
 

UNITED STATES OF AMERICA

v. CASE NO. 8.7° 2 cr 1B Tas eet

18 U.S.C. § 1349
ALFREDO AGROMAYOR, 18 U.S.C. § 1343
JULIO ROSA,
JOHN FIGUEROA,
EMMANUEL FULLER,
JOSHUA CORNMAN, and
CHRISTOPHER MOQUETTE

 

INDICTMENT
The Grand Jury charges:

COUNT ONE
(Conspiracy to Commit Wire Fraud-18 U.S.C. § 1349)

A. Introduction |

 

At times material to this Indictment: Ms pe

1. American Telephone and Telegraph, Inc. (“AT&T”) was a
telecommunications company that provided, among other services, cellular
telephone accounts to its customers. In addition, AT&T allowed customers to
purchase iPhones at authorized retail stores using NEXT Installment plans.
NEXT Installment plans permitted customers to purchase new iPhones with

minimal upfront costs but required monthly installment payments afterwards.
Case 8:20-cr-00018-MSS-CPT Document1 Filed 01/15/20 Page 2 of 10 PagelD 2

When a customer failed to make payments under the NEXT Installment plan,
AT&T suffered a financial loss for the cost of the iPhone.

2. S.W. was an authorized AT&T retail store located in Tampa,
Florida in the Middle District of Florida. Some of S.W.’s employees had
access to AT&T customers’ accounts and the ability to change information
associated with these accounts. When an employee at an authorized AT&T
retail store, such as S.W., changed a customer’s account by entering
information into a desktop or tablet at the retail store, the change was

transported via AT&T intranet to one of several servers located in states other

than Florida.
B. The Conspiracy
3. From as early as in or about January 2017, and continuing

through at least in or about January 2018, in the Middle District of Florida
and elsewhere, the defendants,

ALFREDO AGROMAYOR,
JULIO ROSA,
JOHN FIGUEROA,
EMMANUEL FULLER,
JOSHUA CORNMAN, and

CHRISTOPHER MOQUETTE

did knowingly and voluntarily combine, conspire, confederate, and agree with
each other and others, both known and unknown to the United States, to

commit wire fraud, in violation of 18 U.S.C. § 1343.
Case 8:20-cr-00018-MSS-CPT Document1 Filed 01/15/20 Page 3 of 10 PagelD 3

B. Manner and Means of the Conspiracy

4. The manner and means by which the defendants sought to
accomplish the objects and purpose of the conspiracy included, among others,
the following:

a. It was part of the conspiracy that coconspirators would
and did fraudulently access personally identifiable information (PI]) of others
to carry out the scheme.

b. It was further a part of the conspiracy that coconspirators
would and did call AT&T Telesales to create new AT&T cellular telephone
accounts and add coconspirators to existing AT&T cellular telephone
accounts.

Cc. It was further a part of the conspiracy that a conspirator,
while working at S.W. in Tampa, Florida, would and did alter existing AT&T
cellular telephone accounts by changing customers’ information, such as the
names, addresses, or other information on the accounts, in order to falsely and
fraudulently associate said accounts with coconspirators referred to as
“runners.”

d. It was further a part of the conspiracy that when a

conspirator changed customers’ AT&T cellular telephone accounts at S.W. in
Case 8:20-cr-00018-MSS-CPT Document1 Filed 01/15/20 Page 4 of 10 PagelD 4

Tampa, Florida, the changes were transported via AT&T intranet to one of
several servers located in states other than Florida.

e. It was further a part of the conspiracy that a conspirator
would and did allow a coconspirator to access a portable device, referred to as
an OPUS tablet, that the conspirator possessed as part of his employment with
S.W.

f. It was further a part of the conspiracy that conspirators
would and did use the OPUS tablet to remotely access and falsely and
fraudulently change AT&T customers’ cellular telephone account
information.

g. It was further a part of the conspiracy that after the AT&T
customers’ cellular telephone accounts were changed, conspirators, including,
but not limited to runners, would and did travel to retail stores in various
states to use falsely and fraudulently changed AT&T customers’ account
information to purchase iPhones.

h. It was further a part of the conspiracy that conspirators,
including, but not limited to runners, would and did purchase iPhones by
paying only the sales tax or limited up front costs, rather than the full cost

pursuant to the NEXT Installment plan.
Case 8:20-cr-00018-MSS-CPT Document1 Filed 01/15/20 Page 5 of 10 PagelD 5

1. It was further a part of the conspiracy that conspirators
would and did mail the falsely and fraudulently obtained iPhones to a
coconspirator located in the Southern District of Florida.

j. It was further a part of the conspiracy that a conspirator
would and did sell the falsely and fraudulently obtained iPhones for a profit.

k. It was further a part of the conspiracy that conspirators
would and did make payments to coconspirators, including the runners, for
their roles in falsely and fraudulently obtaining the iPhones.

1. It was a further part of the conspiracy that conspirators
would and did misrepresent, hide, and conceal, and cause to be
misrepresented, hidden and concealed, the purpose of acts performed in
furtherance of the conspiracy.

All in violation of 18 U.S.C. § 1349.

COUNTS TWO THROUGH ELEVEN
(Wire Fraud-18 U.S.C. § 1343)

A. Introduction

1. The Grand Jury hereby realleges and incorporates by reference

Paragraphs 1 and 2 of Count One of this Indictment as if fully set forth herein.
Case 8:20-cr-00018-MSS-CPT Document1 Filed 01/15/20 Page 6 of 10 PagelD 6

B. The Scheme and Artifice

2. From as early as in or about January 2017, and continuing
through at least in or about January 2018, in the Middle District of Florida

and elsewhere, the defendant,

ALFREDO AGROMAYOR,

knowingly devised and iritended to devise a scheme and artifice to defraud,
and to obtain money and property by means of materially false and fraudulent
pretenses, representations, and promises.

C. Manner and Means of the Scheme and Artifice

3. The Grand Jury hereby realleges and incorporates by reference

Paragraphs 4a- 41 of Count One of this Indictment as if fully set forth herein.

D. Execution of the Scheme and Artifice
4, On or about the dates set forth below in Counts Two through
Eleven, in the Middle District of Florida and elsewhere, the defendant,
ALFREDO AGROMAYOR,
for the purpose of executing the aforementioned scheme and artifice,
knowingly and intentionally transmitted and caused to be transmitted by
means of wire communication in interstate and foreign commerce the
writings, signs, signals, pictures, and sounds described below, each

transmission constituting a separate count:
Case 8:20-cr-00018-MSS-CPT Document1 Filed 01/15/20 Page 7 of 10 PagelD 7

 

TWO Wire transfer in the amount of $650 from
the defendant’s TD Bank Depository
Account ending in 0455 to a coconspirator’s
Grow Financial Federal Credit Union

account ending in 6732

 

 

THREE March 8, 2017 Wire transfer in the amount of $500 from
the defendant’s TD Bank Depository

Account ending in 0455 to a coconspirator’s
PNC Bank account ending in 9143

FOUR March 17, 2017 Wire transfer in the amount of $2200 from
the defendant’s TD Bank Depository

Account ending in 0455 to a coconspirator’s
PNC Bank account ending in 9143

FIVE March 27, 2017 Wire transfer in the amount of $1800 from
the defendant’s TD Bank Depository

Account ending in 0455 to a coconspirator’s
PNC Bank account ending in 9143

SIX April 3, 2017 Wire transfer in the amount of $1600 from
the defendant’s TD Bank Depository
Account ending in 0455 to a coconspirator’s
PNC Bank account ending in 9143

SEVEN _ | April 11, 2017 Wire transfer in the amount of $1800 from
the defendant’s TD Bank Depository

Account ending in 0455 to a coconspirator’s
PNC Bank account ending in 9143

EIGHT April 19, 2017 Wire transfer in the amount of $2200 from
the defendant’s TD Bank Depository
Account ending in 0455 to a coconspirator’s
PNC Bank account ending in 9143

NINE April 24, 2017 Wire transfer in the amount of $3880 from
the defendant’s TD Bank Depository

 

 

 

 

 

 

 

 

 

 

 
Case 8:20-cr-00018-MSS-CPT Document1 Filed 01/15/20 Page 8 of 10 PagelD 8

 
    

ccount en ing in
PNC Bank account ending in 9143

TEN May 8, 2017 Wire transfer in the amount of $3400 from
the defendant’s TD Bank Depository

Account ending in 0455 to a coconspirator’s
PNC Bank account ending in 9143

ELEVEN | May 15, 2017 Wire transfer in the amount of $2800 from
the defendant’s TD Bank Depository
Account ending in 0455 to a coconspirator’s
PNC Bank account ending in 9143

 

 

 

 

 

 

 

 

In violation of 18 U.S.C. § 1343.

FORFEITURE

1. The allegations contained in Counts One through Eleven are
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

2. Upon conviction of a conspiracy of the violation of 18 U.S.C.
§ 1343, in violation of 18 U.S.C. § 1349, the defendants shall forfeit to the
United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c),
any property constituting, or derived from, proceeds the person obtained
directly or indirectly, as a result of such violation.

3. If any of the property described above, as a result of any act or

omission of the defendant:
Case 8:20-cr-00018-MSS-CPT Document 1 Filed 01/15/20 Page 9 of 10 PagelD 9

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a
third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value;

e. has been commingled with other property which

. cannot be divided without difficulty;
the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

 

A TRUE BILL,
Foreperson \
MARIA CHAPA LOPEZ
United States Attorney

  
   

Jay G. [laze van
Assistant Utsited State orney
Chief, Economic Grimés Section
FORM OBD-34 Case 8:20-cr-00018-MSS-CPT Document1 Filed 01/15/20 Page 10 of 10 PageID 10

January 20

No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

 

 

THE UNITED STATES OF AMERICA

vs.
ALFREDO AGROMAYOR,
JULIO ROSA,

JOHN FIGUEROA,
EMMANUEL FULLER,
JOSHUA CORNMAN, and
CHRISTOPHER MOQUETTE

 

INDICTMENT

Violations: 18 U.S.C. § 1349
18 U.S.C. § 1343

 

 

Forepetson

 

Filed in open court this 15th day

of January, 2020.

 

Clerk

 

Bail $

 

GPO 863 525
